                           Case 18-34658 Document 460-2 Filed in TXSB on 02/24/20 Page 1 of 1
                                                  EXHIBIT B
BILLING CATEGORY                                  Matter        Hours Billed           Total for Category
CASE ADMINISTRATION                                        11                  10.2                $4,177.50
(HOUTEX) ASSET ANALYSIS, RECOVERY & DISPOSITION            12                  24.5               $12,511.00
BUSINESS OPERATIONS                                        15                    0.1                  $52.50
CLAIMS ADMINISTRATION AND OBJECTIONS                       16                  33.7               $14,761.50
FEE/EMPLOYMENT APPLICANTS OBJECTIONS                       17                  13.7                $4,749.00
FINANCING                                                  18                    6.7               $3,517.50
LITIGATION                                                 19                  66.2               $28,544.50
REPORTING/MEETINGS WITH CREDITORS                          20                    3.6               $1,646.00
PLAN AND DISCLOSURE STATEMENT                              21                  46.3               $19,544.50
GRAND TOTAL                                                                     205               $89,504.00
